Case 1:20-cv-22247-JG Document 30 Entered on FLSD Docket 09/29/2020 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION

                          CASE NO. 20-22247-CIV-GOODMAN
                                 [CONSENT CASE]

  MARIA STATHIS,

         Plaintiff,
  v.

  DUFFY'S OF NORTH MIAMI BEACH INC.,

        Defendant.
 _______________________________________/

              ORDER ADOPTING REPORT AND RECOMMENDATIONS
                    APPROVING SETTLEMENT AGREEMENT

        THIS CAUSE came before the Court on Magistrate Judge O’Sullivan’s Report and

 Recommendations Approving Settlement Agreement and Recommending that the Case

 be Dismissed with Prejudice [ECF No. 29], entered on September 21, 2020.

        The parties seek approval of their Settlement Agreement, which includes a

 provision for the award of attorney’s fees and costs. Id. at p. 2. The Report recommends

 the Court find “that the compromise reached by the parties is a fair and reasonable

 resolution of the parties' bona fide disputes.” Id. The Report also recommends the Court

 dismiss the case with prejudice and “retain jurisdiction until November 13, 2020 to

 enforce the terms of the settlement.” Id. (bold omitted). The parties did not object to the

 Report. The Court agrees with the Report’s recommendations.
Case 1:20-cv-22247-JG Document 30 Entered on FLSD Docket 09/29/2020 Page 2 of 2



       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     The Report and Recommendations on FLSA Settlement [ECF No. 29] is

 ADOPTED.

       2.     This case is DISMISSED with prejudice, with each party to bear its own

 costs and attorney’s fees except as otherwise agreed.

       3.     All pending motions are DENIED as moot.

       4.     The Court retains jurisdiction to enforce the terms of the Settlement

 Agreement.

       DONE and ORDERED in Chambers, in Miami, Florida, on September 29, 2020.




 Copies furnished to:
 All Counsel of Record
